Case 3:15-cv-00523-SMY-MAB Document 67 Filed 10/09/19 Page 1 of 4 Page ID #268



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMAINE WILLIAMS, #R-19682                      )
                                                 )
                 Plaintiff,                      )
                                                 )
         -vs-                                    )       No. 15-523-SMY-MAB
                                                 )
 ALEX MULL, et al.,                              )
                                                 )
                 Defendants.                     )

                                     NOTICE TO THE COURT

         NOW COME the Defendants, DONALD GAETZ, KURTIS HUNTER, S.A. GODINEZ,

 ALEX MOLL, TREVOR ROWLAND, and ERIC WANGLER, by and through their attorney,

 Kwame Raoul, Attorney General of the State of Illinois, and pursuant to the Court’s October 1,

 2019 Text Order, hereby provide their Notice to the Court, stating as follows:

         1.      On May 8, 2015, Plaintiff, Jamaine Williams, filed his initial Complaint, alleging

 violations of his constitutional rights during a shakedown at Pinckneyville Correctional Center on

 August 23, 2013. [Doc. 1].

         2.      Plaintiff filed his Amended Complaint on September 30, 2015. [Doc. 19].

         3.      On March 8, 2016, the instant matter was consolidated with the case of Ross v.

 Gossett, et al. (case No. 15-cv-309-SMY-MAB), currently pending in the Southern District of

 Illinois. [Doc. 56].

         4.      On March 25, 2019, this case was severed from the Ross case. [Doc. 59].

         5.      Pursuant to the Court’s scheduling order, Plaintiff had until August 5, 2019, to

 identify the John Doe Nurse named by Plaintiff. [Doc. 64].

         6.      Plaintiff did not timely file a motion to substitute.


                                                     1
Case 3:15-cv-00523-SMY-MAB Document 67 Filed 10/09/19 Page 2 of 4 Page ID #269



         7.      The Court notes Plaintiff filed a request for leave to amend his complaint on

 February 22, 2016, prior to the consolidation with the Ross case, wherein he names Nurse Tina

 Neff as the John Doe Nurse. [Doc. 55].

         8.      When the instant matter was consolidated with the Ross case, the Court advised

 Plaintiff that all of his pending motions were terminated, and Plaintiff was given leave to refile

 any such motions in the case of Ross. [Doc. 54].

         9.      Undersigned counsel was unable to locate any motion filed by Plaintiff in the Ross

 case identifying Tina Neff.

         10.     Because Plaintiff did not properly move to substitute Tina Neff, Defendants object

 to her substitution.

         11.     Moreover, even if the Court deems Plaintiff’s request for leave to amend as a

 motion to substitute, the claims against Tina Neff are barred by the applicable two-year statute of

 limitations. Plaintiff’s allegations concern a shakedown at Pinckneyville on August 23, 2013. He

 did not file his motion for leave to amend until February 22, 2016, outside of the applicable two-

 year statute of limitations.

         12.     Plaintiff’s lack of action with regard to the motion to substitute negates any

 equitable tolling.

         13.     Tina Neff would be unfairly prejudiced by allowing her to be named in a lawsuit

 for events which allegedly occurred over six years ago.




                                                 2
Case 3:15-cv-00523-SMY-MAB Document 67 Filed 10/09/19 Page 3 of 4 Page ID #270



        WHEREFORE, for the above and foregoing reasons, Defendants object to substituting

 Tina Neff for the John Doe Nurse defendant.

                                               Respectfully submitted,

                                               DONALD GAETZ, KURTIS HUNTER, S.A.
                                               GODINEZ, ALEX MOLL, TREVOR ROWLAND,
                                               and ERIC WANGLER,

                                                      Defendants,

 Megan Ditzler, #6318052                       KWAME RAOUL, Illinois Attorney General,
 Assistant Attorney General
 500 South Second Street                              Attorney for Defendant,
 Springfield, Illinois 62701
 (217) 782-2077 Phone                          By: s/ Megan Ditzler
 (217) 524-5091 Fax                                Megan Ditzler, #6318052
 Email: mditzler@atg.state.il.us                   Assistant Attorney General




                                                  3
Case 3:15-cv-00523-SMY-MAB Document 67 Filed 10/09/19 Page 4 of 4 Page ID #271



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 JAMAINE WILLIAMS, #R-19682                   )
                                              )
                Plaintiff,                    )
                                              )
        -vs-                                  )       No. 15-523-SMY-MAB
                                              )
 ALEX MULL, et al.,                           )
                                              )
                Defendants.                   )

                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2019, the foregoing document, Notice to the Court, was
 electronically filed with the Clerk of Court using the CM/ECF system which will send notification
 of such filing to the following:

                                              NONE

 and I hereby certify that on October 9, 2019, a copy of the foregoing document was mailed by
 United States Postal Service, to the following non-registered participant:

                                   Jamaine Williams, #R-19682
                                     Hill Correctional Center
                                       Inmate Mail/Parcel
                                      600 S. Linwood Road
                                          PO Box 1327
                                      Galesburg, IL 61401


                                                      Respectfully submitted,

                                                        s/Megan Ditzler
                                                      Megan Ditzler, #6318052
                                                      Assistant Attorney General
                                                      500 South Second Street
                                                      Springfield, Illinois 62701
                                                      (217) 782-2077 Phone
                                                      (217) 524-5091 Fax
                                                      mditzler@atg.state.il.us



                                                  4
